Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 recites the limitation "the two square sockets" in line two.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddie (US 9816320) in view of Shell (US 9506217).
Regarding Claim 1, a directional drill, comprising: 
a drive motor (Roddie 62) mounted on a sliding carriage (20), the sliding carriage adapted to move back and forth on a drill frame (Roddie col. 4, lines 64-66); 
a drill stem vice (Roddie 32) located at a front end of the drill frame.

Roddie does not explicitly disclose but Shell discloses:
Shell discloses two accessory connection sockets (Shell 210, figure 5, item 210) spaced apart on a rear end of the drill frame, the accessory connection sockets including a tool-less connection mechanism (Shell 74) for optional securing of an accessory.
Roddie and Shell are considered analogous art to the claimed invention because they are in the same area of construction and ground work. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill of modified Roddie with the teaching of Shell to include accessory sockets. Modifying Roddie would allow for multi-purpose utility and efficient work. 
Regarding Claim 4, modified Roddie discloses the directional drill of claim 1, wherein the tool-less connection mechanism includes a hole in a side of each accessory connection socket to accept a pin (Shell col. 9, 47-53, Fig. 5 item 74). Note that a pin is defined as “a thin piece of metal,” by the Cambridge Englisch Dictionary (https://dictionary.cambridge.org/us/dictionary/english/pin). The locking screw of Roddie is interpreted to be a pin in this context of the reference. 
Regarding Claim 7, Roddie discloses a method of operating a directional drill, comprising: inserting a directional drill accessory (Roddie col. 16, lines 39-53 discuss different additions used in drilling method, additional drill stem sections, cable, duct, or pipe, etc.). 

Roddie does not explicitly disclose but Shell discloses:
Shell discloses an accessory into two accessory connection sockets spaced apart on a rear end of a drill frame (Shell col. 9, 47-53, Fig. 5, item 210); 
tool-lessly connecting the directional drill accessory to one or more of the two accessory connection sockets (Shell col. 9, 47-53, Fig. 5, item 210); 
tool-lessly removing the directional drill accessory; and inserting a receiver hitch into one of the two accessory connection sockets (Shell col. 1, lines 23-24).
Roddie and Shell are considered analogous art to the claimed invention because they are in the same area of construction and ground work. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill accessory attachment method with the teaching of Shell to use two tool-less sockets. Modifying Roddie would allow for easier use and added utility. 
Regarding Claim 8, modified Roddie discloses the method of claim 7, wherein tool-lessly connecting the directional drill accessory includes inserting a pin through a side hole in the one or more of the two accessory connection sockets (Shell col. 9, 47-53, Fig. 5, items 74 and 210).
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddie in view of Shell, and further in view of Hoppel (US 20170150682).
Regarding Claim 2, modified Roddie discloses the directional drill of claim 1.
Modified Roddie does not explicitly disclose but Hoppel discloses:
Hoppell discloses wherein the connection sockets to be square sockets (Hoppel [0045]).
Modified Roddie and Hoppel are considered analogous art to the claimed invention because they are in the same area of ground work accessories. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill of modified Roddie with the teaching of Hoppel to set the socket in the square shape, as is standard. Modifying modified Roddie would allow for an increased variety of accessories and types to fit universally. 
Regarding Claim 3, modified Roddie discloses the directional drill of claim 1, wherein the two square sockets include two square sockets (). 
Modified Roddie does not explicitly disclose but Hoppel discloses:
Hoppel discloses wherein each square socket has an inside dimension of two inches per side (Hoppel [0045]).
Modified Roddie and Hoppel are considered analogous art to the claimed invention because they are in the same area of ground work accessories. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill of modified Roddie with the teaching of Hoppel to set the square socket to be two inches per side, as is standard. Modifying modified Roddie would allow for an increased variety of accessories and types to fit universally. 
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddie in view of Shell, and further in view of Levan (US 4597424).
Regarding Claim 5, modified Roddie discloses the directional drill of claim 1, 
Modified Roddie does not explicitly disclose but Levan discloses: 
Levan discloses an accessory tray (Levan 26, 32, col. 3, lines 51-55) having a pair of projections (31a, 31b) that mate with the two accessory connection sockets (Levan 23a, 23b col. 3, lines 34-55).
Modified Roddie and Levan are considered analogous art to the claimed invention because they are in the same area of drilling. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill of modified Roddie with the teaching of Hoppel to include an accessory tray that connects at the sockets. Modifying modified Roddie would allow for increased utility and multi-purpose ability. 
Regarding Claim 9, Modified Roddie discloses the method of claim 7, wherein tool-lessly connecting the directional drill accessory. 
Modified Roddie does not explicitly disclose but Levan discloses: 
Levan discloses tool-lessly connecting a tray (Levan 26, 32, 23a, 23b, col. 3, lines 34-55).
Modified Roddie and Levan are considered analogous art to the claimed invention because they are in the same area of drilling. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Roddie with the teaching of Hoppel to include a tray. Modifying modified Roddie would allow for increased utility and multi-purpose ability. 
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddie in view of Shell, and further in view of Shue (US 2016/0305307).
Regarding Claim 6, modified Roddie discloses the directional drill of claim 1.
Modified Roddie does not explicitly disclose but Shue discloses:
Shue discloses a water tank (Shue end of [0037]) having a pair of projections that mate with the two accessory connection sockets.
Modified Roddie and Shue are considered analogous art to the claimed art because they are in the same area of directional drills. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Roddie with the teaching of Shue to include a water tank that connects at the sockets. Modifying modified Roddie would allow for increased utility and easy transportation.
Regarding Claim 10, modified Roddie discloses the method of claim 7, wherein tool-lessly connecting the directional drill accessory.
Modified Roddie does not explicitly disclose but Shue discloses:
Shue discloses a water container transported with the directional drill (Shue end of [0037]).
Modified Roddie and Shue are considered analogous art to the claimed art because they are in the same area of directional drills. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the directional drill of modified Roddie with the teaching of Shue to include a water tank that connects. Modifying modified Roddie would allow for increased utility and easy transportation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100038882 discloses a threaded locking pin used in a hitch so the locking pin has a screw component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/            Examiner, Art Unit 3611                                            

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611